                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF VIRGINIA
                                 ABINGDON


UNITED STATES OF AMERICA

            v.                                   Case No.     1:20-cr-00034

JESSIE MCKINLEY JONES


                                 PLEA AGREEMENT

        I have agreed to enter into a plea agreement with the United States of America,
pursuant to Rule 11 of the Federal Rules of Criminal Procedure. The terms and conditions
of this agreement are as follows:

A. CHARGE{S) TO WHICH I AM PLEADING GUILTY AND WAIVER OF
   RIGHTS

   1. The Charges and Potential Punishment

       My attorney has informed me of the nature of the charge(s) and the elements of the
charge(s) that must be proved by the United States beyond a reasonable doubt before I
could be found guilty as charged.

       I agree to plead guilty to an Information, which is a charge brought by the United
States Attorney as opposed to one returned by a Grand Jury. I am waiving and giving up
my right to be charged by Indictment and have a Grand Jury vote on my probable guilt.

      I will enter a plea of guilty to Count I of the Information.

       Count I charges me with willfully engaging in the business of dealing firearms
without a license, in violation of 18 U.S.C. §§ 922(a)( l )(A) and 924(a)(l )(D). The
maximum statutory penalty is a fine of $250,000 and/or imprisonment for a term of five
years, plus a term of supervised release of one year.

      I understand restitution may be ordered, my assets may be subject to forfeiture, and


                              Defendant's Initia/1
                                                  11
                                                         1:l-
                                       Page 1 of 17
